Title: To George Washington from Colonel Moses Hazen, 8 March 1779
From: Hazen, Moses
To: Washington, George


Sir
Camp Near Danbury [Conn.] 8th march 1779
I have lately received a letter from Genl Bayley of Cohaas, by which I am Sorry to find he is apprehensive Some of his enemies will miss represent matters to your Excellency with respect to the Public business he underTook when at white plains the last Sumer, and I was Still more Surprised by a letter from a friend at albany who Says that he heard it Spoke off Publickly “That Genl Bayley at Cohaas had greatly Imposed on Genl Washington relating to the Quantity of forrage and Provisions he could provide That Genl Bayleys Character has been Represented in a very bad light as a bad man &ca:[”] Now Sir If Genl Bayley has Imposed upon your Excellency, or even indeavoured to Impose upon you, as has been reported, It will be naturel to Suppose, from the hand I have had in those matters that there has been a Combination betwen us, and Consequently my Character will Suffer by it—For as I was Sent by Genl Gates at the Public expence to Cohaas, to examine the Country, and amongst other things to find out what Quantity of forrage and provisions could be procured in that Quarter, It was my business to know, It was my Duty to be clear Distinct, and Particular in the Report, in which Genl Bayley and my Self Perfectly agreed—I must Say that I have known Genl Bayley for upwards of Twenty years, and I must do him the Justice to Declare that he was ever Esteemed a Consciensious upright good man, he was in the Course of, or otherwise in som⟨e⟩ part of Last war the Second in Command of all the New Hamps⟨hir⟩e Troops, His Character was then Inexceptionable as a Soldier as well as a Citizen—He has now the missfortune to be Situate as it ware, betwen Two fire in point of Political matters—New York on the one Side, and New Hampshire on the other and as I have Some reason to beleive even the pretended State of Vermount Diffident in giving him their full protection This being the Case, No wonder he has enemys—How far he h⟨as⟩ been able to Comply with his proposels and your Excellencys orders thereon, in Laying up the magazenes of forrage and provisions as also the other Public business he undertook I know not—I have always been apprehensive that the great Demand and Sudden rise of provisions to the Eastwar⟨d⟩ in Consequence of Count De Estengs fleet going that way w[oul]d affect and Impede his Success in that article—If Genl Bayley has neglected the business which he underTook or otherwise miss behaved, It is his own affair I have no Concern or Connectio⟨n⟩ with it, or him whatsoever—But If it Should be Represented to your Excellency, That the forrage and provisions Reported by me, ware not to be had in that part of the Country, Such a Representation would Contradict my Report, Which in regard to truth and in Justice to mySelf, I am in Honr bound to Sup⟨p⟩ort Therefore Should any Reflections Insinuation or Repres[en]tations Whatever be made to your Excellency, Contrary to the letter Spirit and Intentention of my Report, I must beg your Excellency will please to let me know it—and give m⟨e⟩ an opportunity of vindicating mySelf, in that wherin I h⟨ave⟩ Discharged my Duty with the greatest care and attention and fidelity to the Public The Dellicate Nature and Importance of this Subject will I hope atone for the Trouble I give your Excellency on this occasion.
The late rumer of forty gun Ships building at Saratoga, and the other formidable preparations at Albany for, as it has been Said a Northern Expedition I must Confess Surprised me not a little—It was However with an equal Degree of pleasure, that I have Since heard the building of those large Ships are laid aSide—aCross the Country from the uper part of Connecticut River is the only practicable easey Rout into Canada—If the Canadians are our friend, we have nothing to fear from the force now in that Country. If they are our enemys we have no business there The former I take for granted is now reduced to a Certainty not only by the Information we have had from Canada, But Corroborated and Supported by the Dictates of Humane Nature, and sollid Reason—as all man kind are fond of Liberty, That Instinct Implanted in Nature, was Discovered by the Conduct of the Canadians in 76—Those who the British Tyrents have Since Seduced to armes against america, in that Country are Small in Number, they are in Proportion to the Number of Inhabitance very inferior to those from Several other Stats Who have Joind the British flag.
The Alliance with France must be a matter of Consolation and Encouragement to our friends in Canada, The Proclamation of Count De Esteng was flattering and must have had a great Tendancy to keep up their Spirits—The Success of the american arms in a four years war will prove to them our Strength, and will Contribute to Inlighten the Ignorent in the Justice of our Cause The Clergy who ware our only enemys must now be our Staunch friends, they will See themselves Deeply Interested in a union with the Independt States both in point of Power and fortune. These and many other reasons are Sufficent to Induce me to beleive That Should we penetrate into Canada there would Scarcely a Canadian appear in arms against us, on the Contrary they would receive us with open Arms, feed, assist, and if required fight with us—The Canadians are a war like hardy people Inured to armes hardships and fatigue—Should the approaching favourable opportunity of uniting our friends in Canada with us in this Glorious Contest which I am Convinceed they place great Dependance on—we Shall have no right to expect they will be able to maintain the present mode of Conduct by observing a Neutrality, they may in time for aught we know be wrought upon by the force of money Threts or flattery in Such a manner as to Join the british flag in Canada that arsenel for all the Savages on our frontiers.
I have here put down a few Randum unconnected Thought of my own Should they be usefull, I Shall be Happy, Should they be Deemed Troublesome and Improper I hope your Excellency will Impute them to the real zeal and attachment, which I bear to the Rightious cause in which I have the Honr to Serve, and beleive me to be—Your Excellenceys most obedt and very Humle Servant
Moses Hazen